Citation Nr: 0948296	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected left eye disability now characterized as glaucoma 
with cataract, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to September 
1995.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the VARO in August 
2009; a transcript is of record.  Tr.

The issue # 2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's bilateral pes planus is more often severe than 
moderate (but not yet pronounced).  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating for 
bilateral pes planus and no more have been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5276 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim, and this correspondence was sent to 
him initially after his claim and on subsequent occasions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims (Court) previously held that a detailed 
notice, tailored to the specific aspects of each claim, must 
be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that the RO has satisfied the duty to notify 
and assist under the VCAA.  The Board finds that the content 
of the December 2006 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran was advised of the opportunities 
to submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant has demonstrated actual knowledge of, and has 
acted on, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notices provided.  See Shinseki v. 
Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

II.  Criteria, Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to 


deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral. 
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5278.

The Board notes that that Diagnostic Codes 5277, 5281, 5282 
and 5283 are not for application in the instant case because 
there has been no objective finding of weak foot (Diagnostic 
Code 5277), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction. Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. § 
4.57 (2009).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.   

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, 
while the Veteran has asked that his feet be rated 
separately, it is noted from the abovecited regulations that 
pes planus is ratable under Code 5276 which provides for both 
unilateral and bilateral involvement, and thus a separate 
rating for each foot is not available.  As discussed below, 
there are no other codes that are applicable.   

Earlier clinical records and evaluation reports are in the 
file for comparative purposes.

On VA orthopedic examination in December 2002, when his flat 
feet were rated as non compensably disabling, the Veteran was 
found to be working as a postal carrier but was having 
problems with the walking route part of the job, and 
accordingly had been assigned a part-time walking route and a 
vehicle.  This he could manage and was now working regularly 
and not missing much work.  He had pain in the feet, and said 
he had been prescribed a number of orthotics over the years 
which had not helped much, but a molded, firm orthotic a heel 
elevation, which he had used for 2 years, had helped.  The 
pain was primarily in the early morning when he arose and 
would get better after 10 minutes or so.  There was no sign 
of congenital pes panus but he exhibited a weakening plantar 
fascia due to degeneration which had caused him to have loss 
of integrity of the longitudinal arch with weight bearing.  
He also had an absence of posterior tibial pulses in both 
feet. Doppler assessment showed a poor  1/2 + out of a 
possible 4+ on the right and 1/4 out of 1+ on the left, 
indicating major blockage in the posterior tibial artery 
system on both sides at or above the ankles.  No X-rays were 
taken.  Diagnoses were (1) bilateral plantar fasciitis with 
degeneration; (2) loss of integrity in the longitudinal 
arches with weightbearing secondary to (1); (3) mild pes 
planus, grade II, secondary to (1) and (2); (4) high grade 
blockage of the main trunks of the posterior tibial arteries 
to both feet, resulting in absent posterior tibial pulses and 
weak Doppler signals.

Based on the above examination, the rating was increased from 
noncompensable to 10 percent disabling from July 12, 2002.

In November 2006, the Veteran submitted a VA Form 21-4138 in 
which he asked to reopen his claim for increased compensation 
for his flat foot condition.  He referred to having had care 
at the Dallas VAMC.

On VA orthopedic examination in January 2007, he said he was 
now wearing customized arch supports but no special shoes.  
As a postal carrier, he was on his feet 6 hours a day and 
said he walked about 12 miles doing his route.  His only 
medication was Etodolac.  The foot pain was 4/10 at rest and 
7/10 with activity and aggravated by standing or walking 6 
hours.  He could not go up and down stairs.  He could lift 
about 100 pounds before it aggravated his feet.  It had not 
impacted his driving.  He said that in the past year, he had 
missed about 20 days of work due to his feet.  Over the past 
10 years, he had had some stiffness and mild pain in the 
Achilles tendon.  The examiner noted tenderness but no 
limitation of motion, edema, weakness or instability.  The 
painful motion was said to be moderate.  He had no calluses 
on the ventral surface but some medial and lateral tenderness 
at the insertion of the Achilles tendon.  The foot problems, 
characterized as grade III pes planus, were beginning to 
impact his functioning as a mail carrier for the post office.  
X-rays of the feet showed bilateral vascular calcifications 
around the ankle area.

A private physician's report relating to a request for Family 
and Medical Leave Act (FMLA) benefits, from July 2007 refers 
to his long-standing pes planus as causing a possible 1 day a 
month off work.

In a written statement from July 2007, the Veteran described 
having worsening problems with his feet particularly at work 
where they swell and become very painful.  He said that the 
regular VA physician who saw him had told him he needed to 
quit his job but that he was unable to do that as he needed 
to work.  He reported that he soaks his feet every night, and 
takes his medication to help him bear the pain.  He reported 
that he hoped he would get a riding route in about two years, 
and in the meantime he walked as little as possible except 
when he had to at work.  He stated that he was missing days 
at work so he was unable to make as much money as he could 
otherwise and had seen the outside podiatrist for an 
evaluation of his ability to work because of his feet.

The Veteran's wife provided a statement to the effect that 
the condition had gotten worse.  When he comes home from 
work, his feet are "largely swollen," he complains 
constantly of discomfort due to stiffness and pain throughout 
the evening, and he requires medication for the symptoms on a 
daily basis to get him through the night.  She added that his 
continuous foot problem had caused him to miss an excessive 
number of days from work.

On a VA orthopedic examination in October 2007, he said he 
had foot pain in both feet on a daily basis but not constant.  
He was taking Tramadol, 50 mg., one per day, which helped.  
His left foot was worse than the right.  The pains were 
usually in the insoles of the feet and occasionally they 
would swell.  He wore special inserts but no special shoes.  
The pain was on an average about 6/10 and was aggravated by 
walking.  He got some relief from resting his feet.  As a 
letter carrier, if he walked at all it bothered his feet and 
he had daily interference with his activities, but there was 
no demonstration of swelling, heat, redness or instability 
and he had not had any hospitalizations for his feet.  He 
could walk about a mile before the pain got worse.  There 
were no calluses.  Bilateral pes planus, greater on left than 
right, was diagnosed.

In a June 2008 statement, the Veteran reported that his feet 
were now swelling every night and he takes daily pain 
medications.  He asked for separate ratings for each foot.

On a VA orthopedic examination in December 2008, the Veteran 
reported that that the pain in his feet gradually had come to 
last all day, but was worse at the end of the day after 
standing and walking but not at rest.  He also now had 
swelling at the end of the day after standing and walking, 
and had noticed fatigability.  At night he was using Epsom 
salt soaks with some benefit.  He was still working at the 
post office but the mail delivery was mostly business and 
limited in his walking.  The 2007 X-rays of the feet were 
mentioned which had shown bilateral vascular calcifications 
around the ankle area.  The examiner diagnosed bilateral pes 
planus.  The right foot has a mild valgus deformity as 
related to his Achilles, which itself was not painful.  He 
had hammertoe on the right 4th toe.  Dorsiflexion and plantar 
flexion were 0-20 degrees of the toes.  He had no callosities 
or other anomalies except mild tenderness on palpation on the 
arch although he had thickened skin over the 5th toe and 
palpable dorsalis pedis pulse.  On the left, he had a 
thickened 5th toenail and hammertoe of the 4th toe without 
callosities, signs of abnormal weight-bearing or other 
anomalies.  He had no changes with repetitive motions.

In January 2009, the physician who had previously assessed 
his claim for FMLA, reported his severe foot pain for which 
he took medications.  He opined that on occasions he would be 
incapacitated for work during flare-ups of pain and/or taking 
the pain medications, and that it would not be abnormal for 
him to miss at least 2-3 days a month of work due to his 
feet.

At the hearing, the Veteran testified that he had changed 
both his orthotics about a month before as the old ones were 
causing a sore spot on the inner side of his feet and they 
had to shave it down.  Tr. at  8-10. He said his feet swell 
at the end of each day.  Tr. at  8-9.  The biggest problem 
with his feet was that they were causing him to miss work 
requiring FMLA and regular incidental leave use.  Tr. at 9.  
It had been suggested by medical experts that he change his 
job but he was not qualified to do that.  Tr. at 10.  Without 
the orthotic holding up his arch he would not be able to work 
at all.  Tr. at 11.  He also wears high top shoes even to 
places where he might not otherwise.  Tr. at 11-12.  He 
stands all day at work, uses Epsom salts and takes Tramadol 
for pain.  Tr. at 12-13.  He said his flare-ups happened 
about twice a month.  Tr. at 14.  Recent orthotics included 
cork and the comfort sole on top. Tr. at 18-19.

In assessing the Veteran's current foot problems, the Board 
notes that he has had ongoing, regular changes in his 
orthotics to stabilize the arches of both feet which not only 
have been shaved for size, but now include cork; that he 
wears high top shoes.  He takes Tremadol for pain, as well as 
daily Epsom salt soaks for what has become daily swelling of 
the feet.  And while he does not show current callosities or 
other objective abnormal wear symptoms, he has been said to 
have skin changes on the tops of one or more toes.  In this 
case, there is a demonstrated deterioration in his situation. 
Giving the Veteran the benefit of 38 C.F.R. § 4.7, the Board 
finds that the disability picture more nearly reflects the 
criteria for a 30 percent evaluation.

In this case, he has a basically more nearly severe than 
moderate pes planus manifested by objective evidence of pain 
on manipulation and use accentuated, indication of daily 
swelling with a loss of 2-3 days a month which is reflective 
of an overall relatively noticeable impact on his ability to 
work; however, it is not yet at a pronounced level.  

To warrant a rating higher than 30 percent disabling the 
evidence must show bilateral pronounced pes planus manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  This has not been shown.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the Veteran's assessments 
include foot pain, and the Veteran has been noted to wear 
orthotic and take medications and use Epsom soaks.  However, 
the Veteran's subjective complaints of pain have already been 
contemplated in the criteria of DC 5276.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
the Board concludes that the Veteran is most appropriately 
evaluated at the 30 percent rate under DC 5276.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In the claim relating to pes planus, the evidence shows a 
relative static clinical picture and staging is not required.

The Board has also examined all other Diagnostic Codes 
pertinent to disabilities of the foot.  Claw foot, and 
malunion or nonunion of tarsal or metatarsal bones, have not 
been demonstrated.  Thus Diagnostic Codes 5278, and 5283 are 
not for application. 38 C.F.R. § 4.71a, DC 5278, 5283 (2009).  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)(VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the Veteran's complaints that his 
bilateral pes planus disability affects his ability to 
perform the daily activities of living particularly his work 
with the U.S. Postal Service.  This fact has been considered 
in granting the Veteran a 30 percent schedular evaluation, 
pursuant to 38 C.F.R. § 4.7.   See also 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity).  In this case, the Veteran 
has reported and described how his pes planus affects his 
ability to function, including on the job.  There are no 
aspects of this disability which are not contemplated in the 
schedular rating criteria.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.


ORDER

A 30 percent rating for bilateral pes planus and no more is 
granted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards. 


REMAND

The Veteran was examined by VA in November 2008 at which time 
it was recommended that he be reexamined for his visual 
fields.  

A private eye evaluation report in January 2009 is in the 
file showing "increased field loss" since the 2008 
findings. 

In an addendum in February 2009, a VA eye examiner opined 
that his cataract in the left eye was more likely than not 
related to his in-service left eye injury.  

Before the case was forwarded on appeal, the service-
connected disability was re-characterized from glaucoma to 
glaucoma with cataract in the left eye; it continued to be 
rated as 10 percent disabling and under Code 6080.

The Veteran's testimony in August 2009 as to the increased 
deterioration in his visual, particularly field vision, is of 
record.  Tr. at 2-7.

The Board finds that further eye examination must be 
undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Any additional private or VA clinical 
records for his eyes should be acquired 
and added to the claims file.  VA should 
assist as feasible.  If the results from 
his referenced recent state testing are 
available, they should also be added to 
the file.

2.  The Veteran should then be scheduled 
for a VA eye examination by a qualified 
examiner to determine the extent of his 
current service-connected left eye 
impairment, including visual field 
testing.  Complete testing must be 
accomplished.  

3.  The Veteran is hereby notified that 
the consequence for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim.  If the decision remains 
adverse, provide him and his 
representative with an appropriate 
supplemental statement of the case. Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


